Where a separate trial on the issue of liability is held, and the issue of liability is determined in favor of the plaintiff, an entry of judgment by the trial court in favor of the plaintiff on the issue of liability which leaves the amount of damages to be awarded unresolved until some future time, does not constitute a final judgment which may then be treated as an appealable order. Greeler v. Law (June 13, 1972), Franklin App. No. 72AP-60, unreported; American Mall, Inc. v. Lima (1966), 8 Ohio App. 2d 181
[37 O.O.2d 195]. As noted in Greeler, and in subsequent decisions of this court, the addition of Civ. R. 54(B) language does not necessarily make the order appealable. Civ. R. 54(B) is designed to be used only in those cases where there are multiple claims or parties and there is an otherwise final adjudication of less than all of the claims or of the rights of less than all of the parties.
There being no final appealable order in this case, the appeal is dismissed, and this case is remanded to the trial court for further proceedings according to law.
Appeal dismissed.
MCCORMAC and MOYER, JJ., concur.